DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The effective filing date of the instant application is 13 August 2020. There are no claims to foreign or domestic priority.

Election/Restrictions
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3 November 2021. The Applicant has elected cellulose (polymer), guar gum (gum), combination of aloe vera and neem powder extracts (extract), and combination of disodium laurylsulfosuccinate and sodium lauryl sulfate (surfactant),

Status of the Claims
Claims 1-20 are pending.
Claim 15-16 and 18 are withdrawn.
Claims 1-14, 17, and 19-20 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “good solubility” in claim 1 is a relative term which renders the claim indefinite. The term “good solubility” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “good” can reasonably relate to being 10% soluble in water or being 100% soluble since no numerical value has been attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lambino (US 2005/0197263) in view of AMP (https://www.ampfloracel.com/blog/benefits-of-aloe-vera-powder-for-hair-growth/) in view of Agarwal (https://www.bebeautiful.in/all-things-skin/everyday/9-benefits-of-neem-leaves-for-skin-and-hair) as evidenced by MacLeman (https://thedermreview.com/disodium-edta/).
The Applicant claims, in claim 1, a reconstitutable powder having good solubility in water and forming a stable gel in water comprising, a polymer/gum system (12-22%), one or more dry powder extracts (0.001-10%), surfactant (5-95%), thickening or stabilizing agents (2-30%), chelating agents (0.3-2%), preservatives (0.4-3%), and water (0-5%). In claims 2-3, the extract is a natural extract consisting of aloe vera, neem, and combinations thereof. In claim 4, the composition further comprises at least one of a buffer, conditioning agent, herbal extract, fragrance, coloring agent, and anticaking agent. Claims 5-6 require the powder to be used in a shampoo, body wash, hand wash, or household cleaning product which is an intended use of the claimed composition, do not result in a structural difference over the prior art, and are given minimal patentable weight (See MPEP 2111.02 (I)). Claims 7-12 serve to narrow the species and ratios of the polymer/gum system. In claim 13, the chelating agent species is narrowed and in claim 14 the surfactant species is narrowed. Claim 17 is a sachet comprising the composition of claim 1. Claims 19-20 are a kit comprising a sachet of the composition of claim 1 and container/pump bottle.
	Lambino teaches a rehydratable personal care composition that may be useful for skin and hair cleansers [0002]. Liquid products have disadvantages in storage, packaging, the degree of preservation required, and convenience of use and a need exists for a product that provides the same benefits but doesn’t require a bottle for 
	Lambino does not teach one or more dry powder extracts in 0.001-10% or one or more preservatives in 0.4-3%.
	AMP teaches that aloe vera provides a soothing effect on scalp irritations (pg 2) and also has the ability to disinfect and heal inflammation as well as reduce hair loss (pg 3). AMP teaches that to get the best purity and ease of usage, aloe vera powder for hair is the best solution wherein the powder is of excellent quality and consistency and can deliver all the beneficial effects upon mixing with water (pg 4).

	MacLeman evidences that EDTA is a common ingredient in hair care compositions as a preservative to prevent the growth of mold and bacteria (pg 1).
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, Lambino does not anticipate this specific combination of polymer, gum, surfactant, thickening agent, chelating agent, active agent, and water, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of polymer, gum, surfactant, thickening agent, chelating agent, active agent, and water  from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” The resulting composition would comprise gelling agent (guar gum and cellulose; 0.5-75%), active agent (0.1-20%), surfactant (sodium lauryl sulfate; 1-95%), chelating agent (EDTA; 0-5%, silica (anti caking agent), and water (0-50%). It is noted that gums, such as guar gum, are well known thickening agents as well as gelling agents. It would have been obvious to select a combination of guar gum and cellulose from the disclosure of Lambino as the gelling agents in any ratio to achieve a total amount of from 0.5-75%. It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).

It would have been prima facie obvious to prepare the solid composition of Lambino and further include aloe vera powder and neem powder as active agents since both are taught as being beneficial for use on the hair and scalp. The invention of Lambino is towards hair care washing compositions and therefore hair and scalp improving agents would have been obvious to further include. The resulting composition renders obvious instant claims 1-14.
Regarding claims 17 and 19-20, Lambino teaches preparing a powder hair cleaning composition that can be stored in a pouch (sachet) but also teaches that the composition may be rehydrated into a gel by adding water [0019]. Therefore, it would have been obvious to prepare a kit that comprises the dry powder pouch and a container in which the powder can be rehydrated and dispensed for use. Since a gel product cannot be sprayed easily, a pourable or pumpable container would have been obvious, as required in claims 19-20.

Claims 1-14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lambino (US 2005/0197263) in view of AMP (https://www.ampfloracel.com/blog/benefits-of-aloe-vera-powder-for-hair-growth/) in view of Agarwal (https://www.bebeautiful.in/all-things-skin/everyday/9-benefits-of-neem-leaves-for-skin-and-hair) in view of Figura et al. (US 2016/0022566) as evidenced by MacLeman (https://thedermreview.com/disodium-edta/).
See above for a description of the claims.
Lambino, AMP, Agarwal, and MacLeman are herein applied, as applied supra, in their entirety for their teachings of a rehydratable hair care cleansing composition. Lambino teaches including surfactants (1-95%) wherein suitable options include anionic, nonionic, cationic, and amphoteric surfactants such as sodium lauryl sulfate and cocoamidopropyl betaine [0030-0033].
Lambino does not teach the elected species of surfactant.
Figura teaches a personal care composition that can be used as a body wash, shower gel, and other skin and hair cleaners [0173]. Examples of suitable anionic surfactants include sodium lauryl sulfate and disodium lauryl sulfosuccinate [0149].
It would have been prima facie obvious to prepare the composition of Lambino in view of AMP, Agarwal, and MacLeman and modify the choice of surfactant to include both sodium lauryl sulfate and disodium lauryl sulfosuccinate. Lambino teaches an anionic surfactant can be used and does not particularly limit the selection. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). Thus, claims 1-14, 17, and 19-20 would have been obvious in view of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613